842 F.2d 1291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Joseph Marion HEAD, Jr., Plaintiff-Appellant.
No. 87-7338.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 21, 1988.Decided March 2, 1988.

Joseph Marion Head, Jr., appellant pro se.
Before DONALD RUSSELL, WIDENER and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  In re Head, C/A No. C-87-232-SH (W.D.N.C. Sept. 23, 1987).


2
AFFIRMED.